DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 14, 17, 20, 25-29, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2015/0279023 to Lam teaches a device and method of determining flicker-related parameters of a light emitting source by acquiring images of a light emitting source with an image capturing device that has a roller shutter, generating a flicker frame, and generating flicker-related parameters based on the flicker frame thereby determining the flicker related parameters of the light emitting source.  
U.S. Pat. No. 6,710,818 to Kasahara et al. teaches a video signal including illumination flicker component is integrated at each of unit areas in a frame of a video signal, the integrated level at each of the unit areas at the frame and the integrated level at the unit area of an adjacent frame are averaged to judge flicker.  AC line frequency detection is also disclosed to detect the frequency of the ac line from a video signal generated under illumination including flicker.  
However the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697